NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


RYAN J. SIMMONS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                      Case No. 2D16-3871
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 15, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Susan B. Maulucci,
Judge.

Ryan J. Simmons, pro se.



LaROSE, Chief Judge.


             Ryan J. Simmons, pro se, appeals the postconviction court's order

summarily denying his motion for return of property. See Fla. R. App. P. 9.141(b)(2);

Bolden v. State, 875 So. 2d 780, 782 n.3 (Fla. 2d DCA 2004). The postconviction court

denied the motion as untimely but failed to attach the judgment and sentence. We

reverse and remand for the postconviction court to attach portions of the record that

conclusively refute Mr. Simmons' claim or hold an evidentiary hearing on the matter.
See Almeda v. State, 959 So. 2d 806, 809 (Fla. 2d DCA 2007) ("[I]f the circuit court

deemed the motion's allegations to be facially sufficient, the circuit court should have

either attached portions of the record that conclusively refuted Mr. Almeda's claim or

held an evidentiary hearing."); Stevens v. State, 929 So. 2d 1197, 1197 (Fla. 2d DCA

2006).

              Reversed and remanded with instructions.



MORRIS and SALARIO, JJ., Concur.




                                           -2-